DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application Number 15/275,557, filed on September 26, 2016.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 27, 2020 has been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maetaki (U.S. Patent Publication 2011/0299179).
With regard to independent claim 1, Maetaki teaches an imaging lens (page 1, paragraph [0002]) comprising: a first lens (Figure 1, element G1); a second lens (Figure 1, element G2); a third lens (Figure 1, element G3); a fourth lens (Figure 1, element G4); a fifth lens (Figure 1, element G5); a sixth lens (page 10, paragraph [0156], lens defined by surface numbers 11 and 12); and a seventh lens (page 10, paragraph [0156], lens defined by surface numbers 15 and 16), arranged in this order from an object side to an image plane side, wherein said first lens is formed in a meniscus shape at a paraxial region thereof (page 10, paragraph [0156], see R value of lens defined by surface numbers 1 and 2), said third lens is formed in a shape so that a surface thereof directing to the image plane side is concave at a paraxial region thereof (page 10, paragraph [0156], see R value of lens defined by surface numbers 5 and 6), said fourth lens is formed in a meniscus shape at a paraxial region thereof (page 10, paragraph [0156], see R value of lens defined by surface numbers 7 and 8), and satisfying the conditional expression -4.0 < f7/f < -0.8 (page 10, paragraph [0156], focal length for lens data).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Maetaki (U.S. Patent Publication 2011/0299179).
With regard to independent claim 15, although Maetaki teaches an imaging lens (page 1, paragraph [0002]) comprising: a first lens (Figure 1, element G1); a second lens (Figure 1, element G2); a third lens (Figure 1, element G3); a fourth lens (Figure 1, element G4); a fifth lens (Figure 1, element G5) having negative refractive power (page 10, paragraph [0156], focal length data for lens unit 5); a sixth lens (page 10, paragraph [0156], lens defined by surface numbers 11 and 12); and a seventh lens (page 10, paragraph [0156], lens defined by surface numbers 15 and 16), arranged in this order from an object side to an image plane side, wherein said third lens is formed in a shape so that a surface thereof directing to the image plane side is concave at a paraxial region thereof (page 10, paragraph [0156], see R value of lens defined by surface numbers 5 and 6), satisfying the conditional expression -4.0 < f7/f < -0.8 (page 10, paragraph [0156], focal length for lens data) and comprising an aperture stop (Figure 1, element SP), Maetaki fails to teach the aperture stop positioned before the first lens.  It should be noted that positioning an aperture stop within an optical system only requires one of routine skill in the art such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to position the aperture stop before the first lens in the optical system, as taught by Maetaki, to control light entering the optical system.

s 8 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Shinohara et al(U.S. Patent Publication 2015/0009578).
With regard to independent claim 8, although Shinohara et al teaches an imaging lens (page 1, paragraph [0002]) comprising: a first lens (Figure 1, element L1); a second lens (Figure 1, element L2); a third lens (Figure 1, element L3); a fourth lens (Figure 1, element L4); a fifth lens (Figure 1, element L5); a sixth lens (Figure 1, element L6); and a seventh lens (Figure 1, element L7), arranged in this order from an object side to an image plane side, wherein said fifth lens is formed in a shape so that a surface thereof directing to the object side is convex at a paraxial region thereof (page 8, paragraph [0084], Table 1, Ri value of lens defined by surface numbers 10 and 11), satisfying the conditional expression -4.0 < f7/f < -0.8, as defined (page 8, paragraph [0084], Table 1, focal length data and data for lens defined by surfaces 14 and 15) and comprising an aperture stop (Figure 1, element St), Shinohara et al fails to teach the aperture stop positioned before the first lens.  It should be noted that positioning an aperture stop within an optical system only requires one of routine skill in the art such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to position the aperture stop before the first lens in the optical system, as taught by Shinohara et al, to control light entering the optical system.
With regard to dependent claim 11, Shinohara et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 8, and further teaches such an imaging lens satisfying the conditional expression -1.7 < f67/f < -0.5, as defined (page 8, paragraph [0084], Table 1, focal length data and data for lenses defined by surfaces 12/13 and 14/15, respectively).

With regard to dependent claim 13, Shinohara et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 8, and further teaches such an imaging lens satisfying the conditional expression 0.03 < D34/f < 0.2, as defined (page 8, paragraph [0084], Table 1, focal length data and D9 data).
With regard to dependent claim 14, Shinohara et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 8, and further teaches such an imaging lens satisfying the conditional expression 40 < νd7 < 75, as defined (page 8, paragraph [0084], Table 1, data for νd7).

Allowable Subject Matter
Claims 2-7, 9, 10 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper.  Although the prior art teaches an imaging lens comprising seven lenses as outlined above with respect to independent claims 1, 8 and 15, the prior art fails to teach such an imaging lens simultaneously satisfying the conditional expressions: 0.1 < f2/f3 < 0.6, as .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL J COLLINS whose telephone number is (571) 272-2325.  The examiner can normally be reached on M-Th 5:30 a.m. - 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky L Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/DARRYL J COLLINS/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
15 September 2021